Citation Nr: 0905298	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia 
patella, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976 
and January 1981 to October 1983. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In November 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that additional evidence was presented at the 
time of the Veteran's Travel Board hearing with a waiver of 
RO adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review, the Board finds that additional development is 
needed to adequately assess the claim.

Concerning the Veteran's VA treatment records, it appears 
that records from the Tuscaloosa VA Medical Center (VAMC) 
dating from December 2003 to August 2004 have not been 
associated with the claims file.  In this regard, a September 
2004 VA treatment note indicates that the Veteran was treated 
during February 2004, but such record has not been associated 
with the claims file.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Moreover, the Veteran testified as to his increased symptoms 
during his Board hearing.  The Board notes it has been five 
years since his last VA examination, and the recently 
submitted evidence does not provide range of motion studies.  
Thus, a current examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file treatment records from the Tuscaloosa 
VAMC dated from December 2003 to August 
2004, and since November 2008.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
severity of his left knee disability.  The 
Veteran's claims file must be made 
available to and be reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  
The examiner should document any 
limitation of motion, including any 
limitation of motion due to pain, 
expressed in terms of full extension being 
zero degrees.  The examiner should also 
describe any subluxation, instability, 
crepitance, or locking.  The examiner 
should also describe any functional loss 
pertaining to the left knee due to pain or 
weakness, and document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the examiner 
should provide an opinion on the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations of 
symptoms.  

3.  After the above has been completed to 
the extent possible, re-adjudicate the 
claim on appeal.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




